Exhibit 10.6

AMENDMENT TO THE

ON SEMICONDUCTOR CORPORATION

2000 EMPLOYEE STOCK PURCHASE PLAN

ON Semiconductor Corporation, formerly SCG Holding Corporation (the “Company”),
previously approved and adopted the SCG Holding Corporation 2000 Stock Purchase
Plan (the “Plan”). The Plan has been amended on a number of occasions. By this
instrument, the Company desires to amend the Plan to increase the number of
shares available for purchase under the Plan from its existing 18,000,000 shares
to 23,500,000 shares.

1. The provisions of this Amendment shall be effective as of the date approved
by the Company’s shareholders.

2. Section 4 (Stock Subject to Plan) of the Plan is hereby amended by deleting
the first sentence and replacing it with the following language:

Subject to adjustment as provided below, the total number of shares of Stock
reserved and available for issuance or which may be otherwise acquired upon
exercise of Purchase Rights under the Plan will be 23,500,000.

3. This Amendment shall amend only the provisions of the Plan as set forth
herein. Those provisions of the Plan not expressly amended hereby shall be
considered in full force and effect.

IN WITNESS WHEREOF, ON Semiconductor Corporation has caused this Amendment to be
executed as of this 20th day of May, 2015.

 

ON SEMICONDUCTOR CORPORATION By:  

/s/ MARK N. ROGERS

  Mark N. Rogers Its:   Vice President, Assistant General Counsel,   Assistant
Compliance and Ethics Officer and   Assistant Corporate Secretary